                Case 1:20-cv-10617-WGY Document 284 Filed 08/28/20 Page 1 of 2
                                                     6th Division District Court

                                                           Case Summary
                                                      Case No. 61-2020-07120


 State of Rhode Island v. Lucas Valentin                             §                  Location: 6th Division District Court
                                                                     §                  Filed on: 08/28/2020



                                                          Case Information

                                                                    Offense                  Case Type: Misdemeanor
Offense                                  Statute           Degree              Filed Date
                                                                    Date                    Case Status: 08/28/2020 Open
Jurisdiction: Pawtucket Police Department
 1. Domestic Violence - Simple      11-5-3(b) and          M        08/27/2020 08/28/2020
    Assault and/or Battery - 1st    12-29(a)(1)
    Offense
    Arrest
2. Domestic Violence - Disorderly        11-45-1(a) and    M        08/27/2020 08/28/2020
   Conduct - 1st Offense                 12-29-2(a)(4)
    Arrest




                                                          Party Information

Plaintiff    State of Rhode Island

Defendant Valentin, Lucas
           DOB: 09/11/1984

Agency       PAWTUCKET POLICE DEPARTMENT
              SID: @11807610



                                                               Case Events

08/28/2020    Criminal Complaint Filed
08/28/2020    Not Guilty Plea Entered
08/28/2020    Waiver of Jury Trial
08/28/2020    No Contact Order
08/28/2020    Mittimus Issued
08/28/2020    Request for an Interpreter
08/28/2020    Writ of Habeas Corpus Issued
08/28/2020    Request for an Interpreter



                                                                Hearings

08/28/2020 Arraignment (9:00 AM) (Judicial Officer: O'Neill, Magistrate J. Patrick)
               Hearing Concluded
09/24/2020 Pretrial Conference (9:00 AM) (Judicial Officer: Isherwood, Stephen M.)



                                                           Bond Settings
                                                                PAGE 1 OF 2                       Printed on 08/28/2020 at 12:05 PM
             Case 1:20-cv-10617-WGY6th Document     284Court
                                       Division District Filed 08/28/20 Page 2 of 2
                                                 Case Summary
                                            Case No. 61-2020-07120

08/28/2020 Bond Setting
           Surety $1,000.00 (@10% $100.00) Any
           Conditions:
             - Domestic No Contact Order




                                                   PAGE 2 OF 2         Printed on 08/28/2020 at 12:05 PM
